UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 8, 2011 Abington Bancorp, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 0-52705 20-8613037 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 180 Old York Road, Jenkintown, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (215) 886-8280 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01Other Events On September 8, 2011, Abington Bancorp, Inc. (the “Company”) commenced mailing a Notice of Pendency of Class and Derivative Action, Proposed Class Action Determination, Proposed Settlement of Class and Derivative Action, Settlement Hearing, and Right to Appear (the “Notice”) to members of the class in Exum, et al. vs. White, et al, Court of Common Pleas, Philadelphia County, Pennsylvania (CA No. 110302814).The class consists of all persons or entities who held shares of the Company’s common stock at any time between January 26, 2011 and the date of the consummation of the proposed merger of the Company with and into Susquehanna Bancshares, Inc. A copy of the Notice is furnished as Exhibit 99.1 to this report and is incorporated herein by reference. Members of the Class are urged to read the Notice in its entirety. ITEM 9.01 Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits The following exhibit is filed herewith. Exhibit Number Description Notice of Pendency of Class and Derivative Action, Proposed Class Action Determination, Proposed Settlement of Class and Derivative Action, Settlement Hearing, and Right to Appear 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ABINGTON BANCORP, INC. Date: September 8, 2011 By: /s/Robert W. White Robert W. White Chairman, President and Chief Executive Officer
